STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

IN THE MATTER OF THE NO. 2022 CW 0657
SUCCESSION OF GARRETT J.
CLAYBOURN

SEPTEMBER 27, 2022

 

In Re: Maria A. Finley, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 109268.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DENIED.

MRT
CHH

Chutz, J., dissents and would grant the writ application.
I would find that Maria Finley, a solo practitioner, has the
right to represent herself and her law firm. Accordingly, I
would grant the writ application, reverse the trial court’s
April 27, 2022 judgment, and deny the motion to disqualify filed

by Frances Elizabeth Claybourn.

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT